Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2022/0026531 A1, hereinafter “Wu”). 
Regarding claim 1, Wu discloses a method for operating a lighting device comprising a transmission device, wherein the method comprises: 
wirelessly transmitting a radio signal with identification data specific to the transmission device of the lighting device via at least two radio channels ([0046], [0088], [0062]); 
wherein the transmitted radio signal transmitted via a respective one of the at least two radio channels contains channel data with respect to the respective one of the at least two radio channels ([0088], [0091], [0100]-[0102], [0108]).  

Regarding claim 2, Wu discloses the method according to claim 1, further comprising adjusting a transmission power of the radio signal transmitted via the respective one of the at least two radio channels based on transmission properties of the respective radio channel (at least [0076], [0077], [0078]).  

Regarding claim 5, Wu discloses the method according to claim 1, wherein the specific identification data is based on the radio channel, on which the radio signal is transmitted ([0092]).  

Regarding claim 6, Wu discloses the method according to claim 1, wherein the radio signal is transmitted offset in time on the respective one of the at least two radio channels ([0156]).  

Regarding claim 7, Wu discloses the method according to claim 1, wherein the radio signal is channel-selectively transmitted only on a selected one of the at least two radio channels ([0083]).  

Regarding claim 8, Wu discloses a method according to claim 1, further comprising for receiving the radio signal transmitted via the at least two radio channels from the transmission device with identification data specific to the transmission device ([0046], [0088], [0062]), ascertaining and evaluating reception-side signal properties of the radio signal and the specific identification data contained in the received radio signal ([0046], [0047], [0048], [0059]); 
wherein channel data with respect to the respective radio channel is ascertained from the radio signal and the evaluation is effected based on the channel data ([0061], [0064], [0139]).  

Regarding claim 9, Wu discloses the method according to claim 8, wherein the radio signal is received via a selected channel of the at least two radio channels ([0082]).  

Regarding claim 12, Wu discloses the method according to claim 8, further comprising storing, in a communication unit stores transmission data to transmission properties for the at least two radio channels ([0061], [0161]).  

Regarding claim 13, Wu discloses a lighting device comprising: 
one or more illuminants ([0165]); and 
a transmission device configured to wirelessly transmit a radio signal with identification data specific to the transmission device via at least two radio channels, wherein the transmission device is formed to transmit the radio signal to be transmitted via the respective one of the at least two radio channels with channel data with respect to this respective one of the at least two radio channels ([0046], [0047], [0048], [0059]). 

Regarding claim 14, Wu discloses the lighting device according to claim 13, wherein, the transmission device is configured to adjust a transmission power of the radio signal to be transmitted via the respective one of the at least two radio channels based on transmission properties of the respective radio channel.  

Regarding claim 15, Wu discloses a communication unit, configured to receive a radio signal transmitted via at least two radio channels from a lighting device comprising transmission device with identification data specific to the transmission device ([0046], [0047], [0048], [0059]), ascertain and evaluate reception-side signal properties of the radio signal and the specific identification data contained in the received radio signal ascertain channel data with respect to the respective radio channel from the radio signal ([0046], [0047], [0048], [0059]),  and perform the evaluation based on the channel data and/or to channel selectively receive the radio signal and to perform the evaluation depending on transmission properties of the selected radio channel ([0083]).  

Regarding claim 16, Wu discloses a system with a lighting device according to claim 13. 
 
Regarding claim 17, Wu disclose the system according to claim 16, further comprising a communication unit ([0061]) comprising a communication unit antenna ([0172]), and wherein the transmission device ([0139]) comprises a transmission antenna ([0147]), wherein the communication unit antenna and the device antenna ([0148]) are complementary to each other with respect to their radio-specific antenna properties ([0196], [0214]). 

Regarding claim 19, Wu disclose the lighting device according to claim 13, wherein the transmission device is a beacon ([0061], [0076]).  

Regarding claim 20, Wu disclose the method of claim 1, wherein the transmission device is a beacon ([0061], [0076]).  






Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
2/25/2022